Name: Commission Regulation (EEC) No 338/92 of 12 February 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3763/91 with regard to the Community quota for the import of 8 000 tonnes of wheat bran falling within CN code 2302 30 originating in the ACP States into the French overseas department of RÃ ©union
 Type: Regulation
 Subject Matter: plant product;  Africa;  tariff policy;  Europe;  economic geography
 Date Published: nan

 Avis juridique important|31992R0338Commission Regulation (EEC) No 338/92 of 12 February 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3763/91 with regard to the Community quota for the import of 8 000 tonnes of wheat bran falling within CN code 2302 30 originating in the ACP States into the French overseas department of RÃ ©union Official Journal L 036 , 13/02/1992 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 40 P. 0140 Swedish special edition: Chapter 3 Volume 40 P. 0140 COMMISSION REGULATION (EEC) No 338/92 of 12 February 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3763/91 with regard to the Community quota for the import of 8 000 tonnes of wheat bran falling within CN code 2302 30 originating in the ACP States into the French department of RÃ ©unionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), and in particular Article 3 (5) thereof, Whereas Article 3 (4) of Regulation (EEC) No 3763/91 lays down that, within the limit of an annual quantity of 8 000 tonnes, no import levy is to apply to imports into the French overseas department of RÃ ©union of wheat bran falling within CN code 2303 30 from the ACP States; Whereas in the first instance detailed rules for the administration of this quota should be laid down; whereas, in this context, provision should be made for import licences to be issued after a review period, and, where necessary, for the fixing of a single reduction coefficient for the quantities applied for; whereas, furthermore, in the operators' interests, provision should be made for the possibility of withdrawing licence applications after the reduction coefficient has been fixed; Whereas, for the sake of facilitating the administration of the quota, provision should be made for France to take the decisions on the application of the single reduction coefficient for the quantities applied for; whereas such a delegation of powers makes it necessary for the Commission to be informed regularly of the decisions taken to this end; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down detailed rules for the application of the annual Community quota for the import into the French department of RÃ ©union, exempt from the levy, of 8 000 tonnes of wheat bran falling within CN code 2302 30 from the ACP States pursuant to Article 3 (4) of Council Regulation (EEC) No 3763/91. Article 2 1. Applications for import licences under the quota referred to in Article 1 shall be submitted to the competent authority in France designated for this purpose by 1 p.m. Brussels time each Monday and, if this day is not a working day, the first working day thereafter. 2. Import licence applications may not cover quantities greater than the quota quantity available. 3. If import licence applications exceed the quantities available, the Member State shall fix a single reduction coefficient for the quantities applied for three working days following the day on which applications are submitted at the latest. In this case licence applications may be withdrawn, by written requets within one working day following the date on which the reduction coefficient is fixed. 4. Licences shall be issued on the fifth working day following the day on which applications are submitted at the latest. 5. Notwithstanding Article 8 (4) of Commission Regulation (EEC) No 3719/88 (2), the quantity imported may not be greater than that indicated in boxes 17 and 18 of the import licence. For this purpose the figure 0 shall be entered in box 19 of the said licence. 6. 'Non-application of the levy (RÃ ©union quota) - Regulation (EEC) No 338/92', shall be entered under the heading 'Notes' of import licence applications and in box 24 of the import licence. 7. Licences shall constitute on obligation to import from the ACP States. Licence applications and licences shall indicate the ACP State of origin in box 8. 8. Import licences shall be valid for 45 days from their date of issue. The rate of the security in respect of licences shall be ECU 16 per tonne. 9. France shall inform the Commission of the decisions taken to implement the provisions of this Article by telex or telefax by 1 p.m. Brussels time each Friday. This information must be communicated separately from that relating to other import licence applications in the cereals sector. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 331, 2. 12. 1988, p. 1.